Citation Nr: 9905263	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a foot condition.

2.  Entitlement to service connection for residuals of a head 
injury to include headaches.

3.  Entitlement to service connection for a kidney condition.

4.  Entitlement to service connection for Parkinson's disease 
and a kidney or urinary tract condition as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for a foot 
condition; denied service connection for residuals of a head 
injury to include headaches; denied service connection for a 
kidney condition; and denied service connection for 
Parkinson's disease and a kidney or urinary tract condition 
as a result of exposure to ionizing radiation.

A hearing was held on July 20, 1998, in Atlanta, Georgia, via 
video-conferencing equipment before Bettina S. Callaway, a 
member of the Board who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current foot 
condition or that a current foot condition, if any, is the 
result of a disease or injury incurred in service.

2.  The veteran got into a fight with a fellow servicemember 
in service in the 1950's during which time he was hit or 
struck on the head.

3.  No medical evidence has been presented or secured to 
render plausible a claim that that current headaches are the 
result of a disease or injury incurred in service, including 
being hit on the head.

4.  The veteran has been treated in recent years for renal 
calculi or kidney stones and for urinary tract infection.

5.  No medical evidence has been presented or secured to 
render plausible a claim that recent kidney stones or urinary 
tract infection are the result of a disease or injury 
incurred in service.

6.  The veteran has been treated in recent years for renal 
calculi or kidney stones and for urinary tract infection and 
the veteran has been diagnosed since the mid-1980s with 
Parkinson's disease.

7.  Renal calculi or kidney stones, urinary tract infection, 
and Parkinson's disease are not among the diseases considered 
specific to radiation-exposed veterans under section 3.309 of 
VA regulations and they are not among the "radiogenic 
diseases" specified under section 3.311 of VA regulations.


CONCLUSIONS OF LAW

1.  The claim for service connection for a foot condition is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of a head 
injury to include headaches is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for a kidney condition 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for Parkinson's disease 
and a kidney or urinary tract condition as a result of 
exposure to ionizing radiation is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service incurrence is presumed for certain chronic 
diseases, including an organic disease of the nervous system 
such as Parkinson's disease, when such diseases are manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).

The law also provides a legal presumption of service 
connection for certain diseases "if they become manifest in 
a radiation-exposed veteran" as that term is defined by 
regulation.  38 C.F.R. § 3.309(d) (1998).  A 
"radiation-exposed" veteran is one who participated in a 
"radiation-risk" activity such as onsite participation in a 
test involving the atmospheric detonation of a nuclear device 
or participation in the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period from August 
6, 1945, to July 1, 1946, or internment as a prisoner of war 
in Japan during World War II which resulted in exposure 
comparable to that of the United States occupation forces.  
38 C.F.R. § 3.309(d)(3) (1998).  Diseases specific to 
radiation-exposed veterans are the following:

(i) Leukemia (other than chronic lymphocytic leukemia).
(ii) Cancer of the thyroid. 
(iii) Cancer of the breast. 
(iv) Cancer of the pharynx. 
(v) Cancer of the esophagus. 
(vi) Cancer of the stomach. 
(vii) Cancer of the small intestine. 
(viii) Cancer of the pancreas. 
(ix) Multiple myeloma. 
(x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. 
(xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated). 
(xiv) Cancer of the salivary gland. 
(xv) Cancer of the urinary tract. 

38 C.F.R. § 3.309(d)(2) (1998).

Furthermore, in all claims in which it is established that a 
"radiogenic" disease first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period as specified in § 3.307 or 
§ 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  A "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: 

(i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; 
(ii) Thyroid cancer; 
(iii) Breast cancer; 
(iv) Lung cancer; 
(v) Bone cancer; 
(vi) Liver cancer; 
(vii) Skin cancer; 
(viii) Esophageal cancer; 
(ix) Stomach cancer; 
(x) Colon cancer; 
(xi) Pancreatic cancer; 
(xii) Kidney cancer; 
(xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; 
(xv) Multiple myeloma; 
(xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; 
(xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and 
(xxiv) Any other cancer 

38 C.F.R. § 3.311(b)(2) (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication."). 

Service Connection For A Foot Condition.

In this case, no medical evidence has been presented or 
secured to render plausible a claim that the veteran has a 
current foot condition or that a current foot condition, if 
any, is the result of a disease or injury incurred in 
service.  Therefore, the Board concludes that the claim for 
service connection for a foot condition is not well grounded, 
and there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Service Connection For Residuals Of A Head Injury To Include 
Headaches.

The veteran got into a fight with a fellow servicemember in 
service in the 1950's during which time he was hit or struck 
on the head.  No medical evidence has been presented or 
secured to render plausible a claim that current headaches 
are the result of a disease or injury incurred in service, 
including being hit on the head.  Therefore, the Board 
concludes that the claim for service connection for residuals 
of a head injury to include headaches is not well grounded, 
and there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Service Connection For A Kidney Condition.

The veteran has been treated in recent years for renal 
calculi or kidney stones and for urinary tract infection.  No 
medical evidence has been presented or secured to render 
plausible a claim that recent kidney stones or urinary tract 
infection are the result of a disease or injury incurred in 
service.  Therefore, the Board concludes that the claim for 
service connection for a kidney condition is not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For Parkinson's Disease And A Kidney Or 
Urinary Tract Condition As A Result Of Exposure To Ionizing 
Radiation.

The veteran has been treated in recent years for renal 
calculi or kidney stones and for urinary tract infection and 
the veteran has been diagnosed since the mid-1980s with 
Parkinson's disease.  In August 1997, the Board denied 
service connection for Parkinson's disease as having 
manifested itself in service or to a degree of 10 percent or 
more within one year after separation from service.  The 
veteran states that he believes he was exposed to radiation 
when he ate some meatloaf sandwiches during services and/or 
when he was given a shot or injection during service.  

However, assuming, without deciding, that the veteran was 
exposed to radiation during service, renal calculi or kidney 
stones, urinary tract infection, and Parkinson's disease, the 
conditions the veteran currently has, are not among the 
diseases considered specific to radiation-exposed veterans 
under section 3.309 of VA regulations and they are not among 
the "radiogenic diseases" specified under section 3.311 of 
VA regulations.  Moreover, no medical evidence has been 
presented or secured to render plausible a claim that renal 
calculi or kidney stones, urinary tract infection, and 
Parkinson's disease are related to exposure to radiation.  
Accordingly, the Board concludes that the claim for service 
connection for Parkinson's disease and a kidney or urinary 
tract condition as a result of exposure to ionizing radiation 
is not well grounded, and there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Although the RO did not specifically state that it denied 
service connection for the veteran's claims on the basis that 
they were not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claims on this basis because, in assuming that the claims 
were well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).



ORDER

Service connection for a foot condition; for residuals of a 
head injury to include headaches; for a kidney condition; and 
for Parkinson's disease and a kidney or urinary tract 
condition as a result of exposure to ionizing radiation is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

